Citation Nr: 1754626	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  13-28 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a kidney disorder, to include nephrosclerosis and chronic kidney disease, including as secondary to service-connected residuals of prostate cancer and/or Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to January 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

The Veteran's claim was initially limited by the RO to the question of entitlement to service connection for nephrosclerosis with chronic renal disease.  However, the Board notes that the Veteran's February 2014 claim sought entitlement to benefits for "kidney failure."  Further, the medical evidence of record also notes a diagnosis of chronic kidney disease.  See, e.g., December 2015 private treatment record by Dr. J.M.  Therefore, the issue as reflected on the title page of this decision was broadened to include service connection for a kidney disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

The Board also notes that there is a pending appeal concerning the issue of entitlement to an increased disability rating for residuals of prostate cancer.  A hearing on this issue was held before another Veterans Law Judge in September 2015.  The increased rating issue will be addressed by that Veterans Law Judge in a separate decision and is not part of this current decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has raised the issue of entitlement to service connection for a kidney disorder both as directly related to active duty service (namely, exposure to Agent Orange while stationed in Vietnam) and as secondary to his service-connected residuals of prostate cancer.  He was afforded a VA kidney conditions examination in October 2014 and a VA prostate cancer examination in February 2015.  However, neither VA examiner fully addressed the Veteran's contentions as to the etiology of his kidney disability.  As such, on remand, the Veteran should be afforded a new VA examination with opinions addressing both direct and secondary service connection theories with regard to all of his diagnosed kidney disorders. 

Since the claim file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  Then schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any currently diagnosed kidney disorder(s).  The entire claim file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations deemed necessary should be performed.

Based on the examination and review of the record, the opinion provider should answer the following questions:

(a)  Clearly identify all diagnosed conditions related to the Veteran's claimed kidney disorder.

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed kidney condition, to include chronic kidney disease and nephrosclerosis, is related to active duty service, to include exposure to Agent Orange while stationed in Vietnam?

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed kidney condition, to include chronic kidney disease and nephrosclerosis, was caused by his service-connected residuals of prostate cancer? 

(d)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed kidney condition, to include chronic kidney disease and nephrosclerosis, was aggravated (permanently worsened) by his service-connected residuals of prostate cancer?

Detailed rationale is requested for all opinions provided. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After conducting any other development deemed necessary, re-adjudicate the Veteran's claim.  If the benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




